            Case 1:16-cv-00175-BAH Document 48 Filed 04/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL DIVERSITY,

                 Plaintiff,

           v.                                           Civil Action No.: 1:16-cv-00175-BAH

 U.S. ENVIRONMENTAL PROTECTION
 AGENCY,

                 Defendant.



                                    JOINT STATUS REPORT
        Pursuant to the Court’s order dated March 27, 2019, the parties, by and through the

undersigned counsel, report to the Court as follows.

      1.        The Court’s order dated March 27, 2019, directed Defendant to disclose by April

15, 2019, certain segregable information from ten documents that had previously been withheld

in full by Defendant, and further provided that the parties thereafter “submit, by April 19, 2019, a

final joint status report regarding the status of the release of segregable information as directed,

upon which release, final summary judgment will be entered for the defendant.”

      2.        Defendant, under cover letter dated April 11, 2019, released to Plaintiff the

segregable information identified in the March 27, 2019 order on the ten documents at issue, and

Plaintiff, having reviewed that release, agrees that Defendant has complied with the disclosure

that had been ordered by the Court.

      3.        The only outstanding issue in this matter is the question of whether, and to what

extent, Plaintiff is eligible for and entitled to an award of its attorneys’ fees and costs in this

matter. The parties will confer in an attempt to resolve that issue and, in the event they are
          Case 1:16-cv-00175-BAH Document 48 Filed 04/12/19 Page 2 of 2



unable to do so, propose that the Court set Plaintiff’s deadline to move for attorneys’ fees and

costs as 45 days after entry of judgment in this action.


DATED: April 12, 2019                                 Respectfully submitted,

/s/ Amy R. Atwood                                     JESSIE K. LIU
Amy R. Atwood (D.C. Bar No. 470258)                   D.C. Bar # 472845
Center for Biological Diversity                       United States Attorney
P.O. Box 11374
Portland, OR 97211-0374                               DANIEL VAN HORN
(971) 717-6401                                        D.C. Bar # 924092
atwood@biologicaldiversity.org                        Chief, Civil Division

/s/ Margaret E. Townsend                              By: /s/ Jeremy S. Simon
Margaret E. Townsend (D.C. Bar No. OR0008)            Jeremy S. Simon, D.C. Bar #447956
Center for Biological Diversity                       Assistant United States Attorney
P.O. Box 11374                                        555 4th St., N.W.
Portland, OR 97211-0374                               Washington, D.C. 20530
(971) 717-6409                                        (202) 252-2528
mtownsend@biologicaldiversity.org

Attorneys for Plaintiff                               Attorneys for Defendant 




                                                 2
